The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 28, 2014

                                      No. 04-13-00553-CR

                                     Gilbert VILLAREAL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR5696
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
        After this court granted two prior extensions, the State’s brief was due July 28, 2014. On
the due date, the State filed a third motion for extension of time to file the brief, asking for an
additional thirty days to file its brief. We GRANT the State’s motion and ORDER the State to
file its brief on or before August 27, 2014. The State is advised that no further extensions of
time to file the brief will be granted absent written proof of extraordinary circumstances.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court